NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2947-18T4

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

DERRICK ROUNDTREE,
a/k/a JAMIL BROWN, MOSES
GODMAK, JEROME MCLUCAS,
JAMIL MCLUCAS, RAKIN
MILBURN, DERRICK REYNOLDS,
and JAMIL TAMYKATO,

     Defendant-Appellant.
_______________________________

                   Submitted January 28, 2020 – Decided April 22, 2020

                   Before Judges Fisher and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Essex County, Indictment No.
                   96-06-1984.

                   Derrick Roundtree, appellant pro se.

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Stephen Anton
              Pogany, Special Deputy Attorney General/Acting
              Assistant Prosecutor, on the brief).

PER CURIAM

      Derrick Roundtree appeals from the denial of his motion for a change in

custody to permit him to enter a drug treatment program pursuant to Rule 3:21-

10(b)(1). Finding no error in the trial court's ruling, we affirm.

      Defendant was convicted in 1996 of carjacking, possession of a firearm

without a permit and possession of a firearm for an unlawful purpose. He was

sentenced to an aggregate term of fifty years' imprisonment, eighteen without

parole eligibility, an extended term having been imposed on the carjacking

conviction.

      In 2018, after serving more than twenty-two years in prison, defendant

made a motion in the trial court for a change in custody to a drug treatment

program, citing his "significant history" of alcohol abuse and "severe addiction

to illegal drugs." The State opposed the application, asserting defendant had

not demonstrated he remained addicted to drugs. The State further noted that

defendant was denied parole in 2015 and assigned a 120 month future

eligibility term, which the State claimed was based on defendant's thirty

disciplinary infractions, that he continued to blame others for his crimes and

that he had "not yet sufficiently addressed his substance abuse problem."

                                                                        A-2947-18T4
                                        2
      Judge Ravin reviewed the information submitted on the motion and

defendant's arguments and applied the criteria established in State v. Davis, 68
N.J. 69, 86 (1975), namely that the defendant establish he is presently

addicted, and that his interests in transferring to a drug treatment outweigh the

purposes for which the custodial sentence might reasonably be continued. See

State v. McKinney, 140 N.J. Super. 160, 163 (App. Div. 1976). The judge

acknowledged "the lifelong psychological consequences of drug addiction "

and defendant's "efforts to address his drug problems while incarcerated," but

found defendant "put forward no facts to suggest that he is presently addicted

to drugs" and no evidence that he has indeed used any drugs during his twenty-

two years in State prison. Finding defendant had failed to establish a prima

facie showing that he was addicted to drugs, the judge denied the application

without a hearing. See R. 3:21-10(c); State v. Le, 354 N.J. Super. 91, 94 (Law

Div. 2002).

      Defendant appeals, claiming the court's denial of his motion violated his

due process rights under the Fourteenth Amendment, although he does not

explain why that would be so. He merely argues that he provided the court

with numerous certificates of successful completion of programs in prison

attesting to "the astonishing efforts" he'd made in "work[ing] on his addiction,"


                                                                          A-2947-18T4
                                        3
that he had served his period of parole ineligibility, and that his motion for

transfer to a drug treatment program should have been granted.

      Having reviewed the record and considered defendant's arguments, we

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2). We affirm, substantially for the reasons expressed

by Judge Ravin in his opinion of February 5, 2019.

      Affirmed.




                                                                          A-2947-18T4
                                        4